Declarada con lugar la soli-citud ordenando la inmediata libertad de los peticionarios, por haberse demostrado que la orden para mostrar causa por la cual no debieran ellos ser castigados por desacato por perjurio fué expedida después de dictarse la sentencia en el caso principal de El Pueblo v. Rafael Ortiz et al., por turbar la paz y teniendo en cuenta la jurisprudencia sentada en los casos de El Pueblo v. Valcourt, 18 D. P. R., 484; El Pueblo v. Guzmán, 18 D. P. R., 836; y El Pueblo v. Silva, 19 D. P. R., 277.